 

EXHIBIT 10.4

 

THERAVANCE, INC.

 

2004 EMPLOYEE STOCK PURCHASE PLAN

 

(AS ADOPTED MAY 27, 2004 AND AMENDED ON APRIL 19, 2005 AND DECEMBER 11, 2007)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

SECTION 1. PURPOSE OF THE PLAN

1

 

 

SECTION 2. ADMINISTRATION OF THE PLAN

1

(a)  Committee Composition

1

(b)  Committee Responsibilities

1

 

 

SECTION 3. STOCK OFFERED UNDER THE PLAN

1

(a)  Authorized Shares

1

(b)  Anti-Dilution Adjustments

1

(c)  Reorganizations

1

 

 

SECTION 4. ENROLLMENT AND PARTICIPATION

2

(a)  Offering Periods

2

(b)  Accumulation Periods

2

(c)  Enrollment at IPO

2

(d)  Enrollment After IPO

3

(e)  Duration of Participation

3

(f)  Applicable Offering Period

3

 

 

SECTION 5. EMPLOYEE CONTRIBUTIONS

4

(a)  Commencement of Payroll Deductions

4

(b)  Amount of Payroll Deductions

4

(c)  Changing Withholding Rate

4

(d)  Discontinuing Payroll Deductions

4

(e)  Limit on Number of Elections

4

 

 

SECTION 6. WITHDRAWAL FROM THE PLAN

5

(a)  Withdrawal

5

(b)  Re-Enrollment After Withdrawal

5

 

 

SECTION 7. CHANGE IN EMPLOYMENT STATUS

5

(a)  Termination of Employment

5

(b)  Leave of Absence

5

(c)  Death

5

 

 

SECTION 8. PLAN ACCOUNTS AND PURCHASE OF SHARES

5

(a)  Plan Accounts

5

(b)  Purchase Price

5

(c)  Number of Shares Purchased

6

(d)  Available Shares Insufficient

6

(e)  Issuance of Stock

6

(f)  Tax Withholding

6

 

i

--------------------------------------------------------------------------------


 

(g)  Unused Cash Balances

7

(h)  Stockholder Approval

7

 

 

SECTION 9. LIMITATIONS ON STOCK OWNERSHIP

7

(a)  Five Percent Limit

7

(b)  Dollar Limit

7

 

 

SECTION 10. RIGHTS NOT TRANSFERABLE

8

 

 

SECTION 11. NO RIGHTS AS AN EMPLOYEE

8

 

 

SECTION 12. NO RIGHTS AS A STOCKHOLDER

8

 

 

SECTION 13. SECURITIES LAW REQUIREMENTS.

8

 

 

SECTION 14. AMENDMENT OR DISCONTINUANCE

9

(b)  General Rule

9

(b)  Impact on Purchase Price

9

 

 

SECTION 15. DEFINITIONS

9

(a)  Accumulation Period

9

(b)  Board

9

(c)  Code

9

(d)  Committee

9

(e)  Company

9

(f)  Compensation

9

(g)  Corporate Reorganization

10

(h)  Eligible Employee

10

(i)  Exchange Act

10

(j)  Fair Market Value

10

(k)  IPO

11

(l)  Offering Period

11

(m)  Participant

11

(n)  Participating Company

11

(o)  Plan

11

(p)  Plan Account

11

(q)  Purchase Price

11

(r)  Stock

11

(s)  Subsidiary

11

 

ii

--------------------------------------------------------------------------------


 

THERAVANCE, INC.

 

2004 EMPLOYEE STOCK PURCHASE PLAN

 

SECTION 1.                                               PURPOSE OF THE PLAN.

 

The Board adopted the Plan effective as of the date of the IPO.  The Plan shall
be implemented on such date following its effectiveness as shall be determined
by the Board in its discretion.  The purpose of the Plan is to provide Eligible
Employees with an opportunity to increase their proprietary interest in the
success of the Company by purchasing Stock from the Company on favorable terms
and to pay for such purchases through payroll deductions.  The Plan is intended
to qualify for favorable tax treatment under section 423 of the Code.

 

SECTION 2.                                               ADMINISTRATION OF THE
PLAN.


 


(A)                                  COMMITTEE COMPOSITION.  THE COMMITTEE SHALL
ADMINISTER THE PLAN.  THE COMMITTEE SHALL CONSIST EXCLUSIVELY OF ONE OR MORE
DIRECTORS OF THE COMPANY, WHO SHALL BE APPOINTED BY THE BOARD.


 


(B)                                 COMMITTEE RESPONSIBILITIES.  THE COMMITTEE
SHALL INTERPRET THE PLAN AND MAKE ALL OTHER POLICY DECISIONS RELATING TO THE
OPERATION OF THE PLAN.  THE COMMITTEE MAY ADOPT SUCH RULES, GUIDELINES AND FORMS
AS IT DEEMS APPROPRIATE TO IMPLEMENT THE PLAN.  THE COMMITTEE’S DETERMINATIONS
UNDER THE PLAN SHALL BE FINAL AND BINDING ON ALL PERSONS.


 

SECTION 3.                                               STOCK OFFERED UNDER THE
PLAN.


 


(A)                                  AUTHORIZED SHARES.  THE NUMBER OF SHARES OF
STOCK AVAILABLE FOR PURCHASE UNDER THE PLAN SHALL BE 925,000(1) (SUBJECT TO
ADJUSTMENT PURSUANT TO SUBSECTION (B) BELOW).


 

--------------------------------------------------------------------------------


(1) ALL SHARE NUMBERS REFLECT THE REVERSE STOCK SPLIT APPROVED IN CONNECTION
WITH THE IPO.  REFLECTS 300,000 SHARES INCREASE APPROVED BY THE STOCKHOLDERS ON
JUNE 30, 2005.  REFLECTS 300,000 SHARES INCREASE APPROVED BY THE COMPENSATION
COMMITTEE OF THE BOARD ON DECEMBER 11, 2007, SUBJECT TO APPROVAL BY STOCKHOLDERS
AT THE ANNUAL STOCKHOLDERS MEETING ON APRIL 22, 2008.


 


(B)                                 ANTI-DILUTION ADJUSTMENTS.  THE AGGREGATE
NUMBER OF SHARES OF STOCK OFFERED UNDER THE PLAN, THE 2,500-SHARE LIMITATION
DESCRIBED IN SECTION 8(C) AND THE PRICE OF SHARES THAT ANY PARTICIPANT HAS
ELECTED TO PURCHASE SHALL BE ADJUSTED PROPORTIONATELY FOR ANY INCREASE OR
DECREASE IN THE NUMBER OF OUTSTANDING SHARES OF STOCK RESULTING FROM A
SUBDIVISION OR CONSOLIDATION OF SHARES OR THE PAYMENT OF A STOCK DIVIDEND, ANY
OTHER INCREASE OR DECREASE IN SUCH SHARES EFFECTED WITHOUT RECEIPT OR PAYMENT OF
CONSIDERATION BY THE COMPANY, THE DISTRIBUTION OF THE SHARES OF A SUBSIDIARY TO
THE COMPANY’S STOCKHOLDERS, OR A SIMILAR EVENT.


 


(C)                                  REORGANIZATIONS.  ANY OTHER PROVISION OF
THE PLAN NOTWITHSTANDING, IMMEDIATELY PRIOR TO THE EFFECTIVE TIME OF A CORPORATE
REORGANIZATION, THE OFFERING PERIOD AND


 

--------------------------------------------------------------------------------



 


ACCUMULATION PERIOD THEN IN PROGRESS SHALL TERMINATE AND SHARES SHALL BE
PURCHASED PURSUANT TO SECTION 8, UNLESS THE PLAN IS CONTINUED OR ASSUMED BY THE
SURVIVING CORPORATION OR ITS PARENT CORPORATION.  THE PLAN SHALL IN NO EVENT BE
CONSTRUED TO RESTRICT IN ANY WAY THE COMPANY’S RIGHT TO UNDERTAKE A DISSOLUTION,
LIQUIDATION, MERGER, CONSOLIDATION OR OTHER REORGANIZATION.


 

SECTION 4.                                               ENROLLMENT AND
PARTICIPATION.


 


(A)                                  OFFERING PERIODS.  WHILE THE PLAN IS IN
EFFECT, FOUR OVERLAPPING OFFERING PERIODS SHALL COMMENCE IN EACH CALENDAR YEAR. 
THE OFFERING PERIODS SHALL CONSIST OF THE 27-MONTH PERIODS COMMENCING ON EACH
FEBRUARY 1, MAY 1, AUGUST 1, AND NOVEMBER 1, EXCEPT THAT:


 


(I)                                     THE FIRST OFFERING PERIOD UNDER THE PLAN
SHALL COMMENCE ON THE DATE DESIGNATED BY THE BOARD AND SHALL END ON THE DATE 27
MONTHS LATER.


 


(II)                                  THE COMMITTEE MAY DETERMINE THAT THE FIRST
OFFERING PERIOD APPLICABLE TO THE ELIGIBLE EMPLOYEES OF A NEW PARTICIPATING
COMPANY SHALL COMMENCE ON ANY DATE SPECIFIED BY THE COMMITTEE.


 


(III)                               AN OFFERING PERIOD SHALL IN NO EVENT BE
LONGER THAN 27 MONTHS.


 


(IV)                              THE COMMITTEE MAY VARY THE BEGINNING AND
ENDING DATES OF AN OFFERING PERIOD AT ANY TIME PRIOR TO THE COMMENCEMENT OF AN
OFFERING PERIOD OR AT ANY TIME DURING AN OFFERING PERIOD TO BE EFFECTIVE
FOLLOWING THE NEXT PURCHASE DATE.


 


(B)                                 ACCUMULATION PERIODS.  WHILE THE PLAN IS IN
EFFECT, FOUR ACCUMULATION PERIODS SHALL COMMENCE IN EACH CALENDAR YEAR.  THE
ACCUMULATION PERIODS SHALL CONSIST OF THE THREE-MONTH PERIODS COMMENCING ON EACH
FEBRUARY 1, MAY 1, AUGUST 1, AND NOVEMBER 1, EXCEPT THAT:


 


(I)                                     THE FIRST ACCUMULATION PERIOD SHALL
COMMENCE ON THE DATE DESIGNATED BY THE BOARD AND END ON THE EARLIEST OF THE NEXT
JANUARY 31, APRIL 30, JULY 31, OR OCTOBER 31 UNLESS OTHERWISE PROVIDED BY THE
COMMITTEE.


 


(II)                                  THE COMMITTEE MAY DETERMINE THAT THE FIRST
ACCUMULATION PERIOD APPLICABLE TO THE ELIGIBLE EMPLOYEES OF A NEW PARTICIPATING
COMPANY SHALL COMMENCE ON ANY DATE SPECIFIED BY THE COMMITTEE.


 


(III)                               THE COMMITTEE MAY VARY THE BEGINNING AND
ENDING DATES OF AN ACCUMULATION PERIOD AT ANY TIME TO BE EFFECTIVE FOLLOWING THE
NEXT PURCHASE DATE.


 


(C)                                  ENROLLMENT AT IPO.  IF THE BOARD ELECTS TO
IMPLEMENT THE PLAN EFFECTIVE ON THE DATE OF THE IPO, THEN EACH INDIVIDUAL WHO,
ON THE DAY OF THE IPO, QUALIFIES AS AN ELIGIBLE EMPLOYEE SHALL AUTOMATICALLY
BECOME A PARTICIPANT ON SUCH DAY.  EACH PARTICIPANT WHO WAS AUTOMATICALLY
ENROLLED ON THE DAY OF THE IPO SHALL FILE THE PRESCRIBED ENROLLMENT FORM WITH
THE COMPANY.  THE ENROLLMENT FORM SHALL BE FILED AT THE PRESCRIBED LOCATION
WITHIN 10 BUSINESS DAYS AFTER THE COMPANY FILES A REGISTRATION STATEMENT ON
FORM S-8 FOR THE SHARES OF STOCK OFFERED


2

--------------------------------------------------------------------------------



 


UNDER THE PLAN.  IF A PARTICIPANT WHO WAS AUTOMATICALLY ENROLLED ON THE DAY OF
THE IPO FAILS TO FILE SUCH FORM IN A TIMELY MANNER, THEN SUCH PARTICIPANT SHALL
BE DEEMED TO HAVE WITHDRAWN FROM THE PLAN UNDER SECTION 6(A).  A FORMER
PARTICIPANT WHO IS DEEMED TO HAVE WITHDRAWN FROM THE PLAN SHALL NOT BE A
PARTICIPANT UNTIL HE OR SHE RE-ENROLLS IN THE PLAN UNDER SUBSECTION (D) BELOW. 
RE-ENROLLMENT MAY BE EFFECTIVE ONLY AT THE COMMENCEMENT OF AN OFFERING PERIOD.


 


(D)                                 ENROLLMENT AFTER IPO.  IF THE PLAN IS
IMPLEMENTED SUBSEQUENT TO THE DATE OF THE IPO, THEN EACH ELIGIBLE EMPLOYEE MAY
ELECT TO BECOME A PARTICIPANT ON THE FIRST DAY OF THE FIRST OFFERING PERIOD BY
FILING THE PRESCRIBED ENROLLMENT FORM WITH THE COMPANY.  THE ENROLLMENT FORM
SHALL BE FILED AT THE PRESCRIBED LOCATION NOT LATER THAN THE DAY DESIGNATED BY
THE COMPANY BUT IN ANY EVENT PRIOR TO THE COMMENCEMENT OF THE OFFERING PERIOD. 
IN THE CASE OF ANY INDIVIDUAL WHO QUALIFIES AS AN ELIGIBLE EMPLOYEE ON THE FIRST
DAY OF ANY OFFERING PERIOD OTHER THAN THE FIRST OFFERING PERIOD, HE OR SHE MAY
ELECT TO BECOME A PARTICIPANT BY FILING THE PRESCRIBED ENROLLMENT FORM WITH THE
COMPANY.


 


(E)                                  DURATION OF PARTICIPATION.  ONCE ENROLLED
IN THE PLAN, A PARTICIPANT SHALL CONTINUE TO PARTICIPATE IN THE PLAN UNTIL HE OR
SHE:


 


(I)                                     REACHES THE END OF THE ACCUMULATION
PERIOD IN WHICH HIS OR HER EMPLOYEE CONTRIBUTIONS WERE DISCONTINUED UNDER
SECTION 5(D) OR 9(B);


 


(II)                                  IS DEEMED TO WITHDRAW FROM THE PLAN UNDER
SUBSECTION (C) ABOVE;


 


(III)                               WITHDRAWS FROM THE PLAN UNDER SECTION 6(A);
OR


 


(IV)                              CEASES TO BE AN ELIGIBLE EMPLOYEE.


 

A Participant whose employee contributions were discontinued automatically under
Section 9(b) shall automatically resume participation at the beginning of the
earliest Accumulation Period ending in the next calendar year, if he or she then
is an Eligible Employee.  In all other cases, a former Participant may again
become a Participant, if he or she then is an Eligible Employee, by following
the procedure described in Subsection (d) above.

 


(F)                                    APPLICABLE OFFERING PERIOD.  FOR PURPOSES
OF CALCULATING THE PURCHASE PRICE UNDER SECTION 8(B), THE APPLICABLE OFFERING
PERIOD SHALL BE DETERMINED AS FOLLOWS:


 


(I)                                     ONCE A PARTICIPANT IS ENROLLED IN THE
PLAN FOR AN OFFERING PERIOD, SUCH OFFERING PERIOD SHALL CONTINUE TO APPLY TO HIM
OR HER UNTIL THE EARLIEST OF (A) THE END OF SUCH OFFERING PERIOD, (B) THE END OF
HIS OR HER PARTICIPATION UNDER SUBSECTION (E) ABOVE OR (C) RE-ENROLLMENT FOR A
SUBSEQUENT OFFERING PERIOD UNDER PARAGRAPH (II), (III) OR (IV) BELOW.


 


(II)                                  IN THE EVENT THAT THE FAIR MARKET VALUE OF
STOCK ON THE LAST TRADING DAY BEFORE THE COMMENCEMENT OF THE OFFERING PERIOD FOR
WHICH THE PARTICIPANT IS ENROLLED IS HIGHER THAN ON THE LAST TRADING DAY BEFORE
THE COMMENCEMENT OF ANY SUBSEQUENT OFFERING PERIOD, THE PARTICIPANT SHALL
AUTOMATICALLY BE RE-ENROLLED FOR SUCH SUBSEQUENT OFFERING PERIOD.


 


3

--------------------------------------------------------------------------------



 


(III)                               IF SECTION 14(B) APPLIES, THE PARTICIPANT
SHALL AUTOMATICALLY BE RE-ENROLLED FOR A NEW OFFERING PERIOD.


 


(IV)                              ANY OTHER PROVISION OF THE PLAN
NOTWITHSTANDING, THE COMPANY (AT ITS SOLE DISCRETION) MAY DETERMINE PRIOR TO THE
COMMENCEMENT OF ANY NEW OFFERING PERIOD THAT ALL PARTICIPANTS SHALL BE
RE-ENROLLED FOR SUCH NEW OFFERING PERIOD.


 


(V)                                 WHEN A PARTICIPANT REACHES THE END OF AN
OFFERING PERIOD BUT HIS OR HER PARTICIPATION IS TO CONTINUE, THEN SUCH
PARTICIPANT SHALL AUTOMATICALLY BE RE-ENROLLED FOR THE OFFERING PERIOD THAT
COMMENCES IMMEDIATELY AFTER THE END OF THE PRIOR OFFERING PERIOD.


 

SECTION 5.                                               EMPLOYEE CONTRIBUTIONS.


 


(A)                                  COMMENCEMENT OF PAYROLL DEDUCTIONS.  A
PARTICIPANT MAY PURCHASE SHARES OF STOCK UNDER THE PLAN SOLELY BY MEANS OF
PAYROLL DEDUCTIONS.  PAYROLL DEDUCTIONS SHALL COMMENCE AS SOON AS REASONABLY
PRACTICABLE AFTER THE COMPANY HAS RECEIVED THE PRESCRIBED ENROLLMENT FORM.


 


(B)                                 AMOUNT OF PAYROLL DEDUCTIONS.  AN ELIGIBLE
EMPLOYEE SHALL DESIGNATE ON THE ENROLLMENT FORM THE PORTION OF HIS OR HER
COMPENSATION THAT HE OR SHE ELECTS TO HAVE WITHHELD FOR THE PURCHASE OF STOCK. 
SUCH PORTION SHALL BE A WHOLE PERCENTAGE OF THE ELIGIBLE EMPLOYEE’S
COMPENSATION, BUT NOT LESS THAN 1% NOR MORE THAN 15%.


 


(C)                                  CHANGING WITHHOLDING RATE.  IF A
PARTICIPANT WISHES TO CHANGE THE RATE OF PAYROLL WITHHOLDING, HE OR SHE MAY DO
SO BY FILING A NEW ENROLLMENT FORM WITH THE COMPANY AT THE PRESCRIBED LOCATION
AT ANY TIME.  THE NEW WITHHOLDING RATE SHALL BE EFFECTIVE AS SOON AS REASONABLY
PRACTICABLE AFTER THE COMPANY HAS RECEIVED SUCH FORM.  THE NEW WITHHOLDING RATE
SHALL BE A WHOLE PERCENTAGE OF THE ELIGIBLE EMPLOYEE’S COMPENSATION, BUT NOT
LESS THAN 1% NOR MORE THAN 15%.


 


(D)                                 DISCONTINUING PAYROLL DEDUCTIONS.  IF A
PARTICIPANT WISHES TO DISCONTINUE EMPLOYEE CONTRIBUTIONS ENTIRELY, HE OR SHE MAY
DO SO BY FILING A NEW ENROLLMENT FORM WITH THE COMPANY AT THE PRESCRIBED
LOCATION AT ANY TIME.  PAYROLL WITHHOLDING SHALL CEASE AT THE DATE REQUESTED BY
THE PARTICIPANT OR THEREAFTER AS SOON AS REASONABLY PRACTICABLE AFTER THE
COMPANY HAS RECEIVED SUCH FORM.  (IN ADDITION, EMPLOYEE CONTRIBUTIONS MAY BE
DISCONTINUED AUTOMATICALLY PURSUANT TO SECTION 9(B).)  A PARTICIPANT WHO HAS
DISCONTINUED EMPLOYEE CONTRIBUTIONS MAY RESUME SUCH CONTRIBUTIONS BY FILING A
NEW ENROLLMENT FORM WITH THE COMPANY AT THE PRESCRIBED LOCATION.  PAYROLL
WITHHOLDING SHALL RESUME AS SOON AS REASONABLY PRACTICABLE AFTER THE COMPANY HAS
RECEIVED SUCH FORM.


 


(E)                                  LIMIT ON NUMBER OF ELECTIONS.  NO
PARTICIPANT SHALL MAKE MORE THAN 2 ELECTIONS UNDER SUBSECTION (C) OR (D) ABOVE
DURING ANY ACCUMULATION PERIOD.


 


4

--------------------------------------------------------------------------------


 

SECTION 6.                                               WITHDRAWAL FROM THE
PLAN.

 


(A)                                  WITHDRAWAL.  A PARTICIPANT MAY ELECT TO
WITHDRAW FROM THE PLAN BY FILING THE PRESCRIBED FORM WITH THE COMPANY AT THE
PRESCRIBED LOCATION AT ANY TIME BEFORE THE LAST DAY OF AN ACCUMULATION PERIOD. 
AS SOON AS REASONABLY PRACTICABLE THEREAFTER, PAYROLL DEDUCTIONS SHALL CEASE AND
THE ENTIRE AMOUNT CREDITED TO THE PARTICIPANT’S PLAN ACCOUNT SHALL BE REFUNDED
TO HIM OR HER IN CASH.  NO PARTIAL WITHDRAWALS SHALL BE PERMITTED.


 


(B)                                 RE-ENROLLMENT AFTER WITHDRAWAL.  A FORMER
PARTICIPANT WHO HAS WITHDRAWN FROM THE PLAN SHALL NOT BE A PARTICIPANT UNTIL HE
OR SHE RE-ENROLLS IN THE PLAN UNDER SECTION 4(D).  RE-ENROLLMENT MAY BE
EFFECTIVE ONLY AT THE COMMENCEMENT OF AN OFFERING PERIOD.


 

SECTION 7.                                               CHANGE IN EMPLOYMENT
STATUS.

 


(A)                                  TERMINATION OF EMPLOYMENT.  TERMINATION OF
EMPLOYMENT AS AN ELIGIBLE EMPLOYEE FOR ANY REASON, INCLUDING DEATH, SHALL BE
TREATED AS AN AUTOMATIC WITHDRAWAL FROM THE PLAN UNDER SECTION 6(A).  (A
TRANSFER FROM ONE PARTICIPATING COMPANY TO ANOTHER SHALL NOT BE TREATED AS A
TERMINATION OF EMPLOYMENT.)


 


(B)                                 LEAVE OF ABSENCE.  FOR PURPOSES OF THE PLAN,
EMPLOYMENT SHALL NOT BE DEEMED TO TERMINATE WHEN THE PARTICIPANT GOES ON A
MILITARY LEAVE, A SICK LEAVE OR ANOTHER BONA FIDE LEAVE OF ABSENCE, IF THE LEAVE
WAS APPROVED BY THE COMPANY IN WRITING.  EMPLOYMENT, HOWEVER, SHALL BE DEEMED TO
TERMINATE 90 DAYS AFTER THE PARTICIPANT GOES ON A LEAVE, UNLESS A CONTRACT OR
STATUTE GUARANTEES HIS OR HER RIGHT TO RETURN TO WORK.  EMPLOYMENT SHALL BE
DEEMED TO TERMINATE IN ANY EVENT WHEN THE APPROVED LEAVE ENDS, UNLESS THE
PARTICIPANT IMMEDIATELY RETURNS TO WORK.


 


(C)                                  DEATH.  IN THE EVENT OF THE PARTICIPANT’S
DEATH, THE AMOUNT CREDITED TO HIS OR HER PLAN ACCOUNT SHALL BE PAID TO A
BENEFICIARY DESIGNATED BY HIM OR HER FOR THIS PURPOSE ON THE PRESCRIBED FORM OR,
IF NONE, TO THE PARTICIPANT’S ESTATE.  SUCH FORM SHALL BE VALID ONLY IF IT WAS
FILED WITH THE COMPANY AT THE PRESCRIBED LOCATION BEFORE THE PARTICIPANT’S
DEATH.


 

SECTION 8.                                               PLAN ACCOUNTS AND
PURCHASE OF SHARES.

 


(A)                                  PLAN ACCOUNTS.  THE COMPANY SHALL MAINTAIN
A PLAN ACCOUNT ON ITS BOOKS IN THE NAME OF EACH PARTICIPANT.  WHENEVER AN AMOUNT
IS DEDUCTED FROM THE PARTICIPANT’S COMPENSATION FOR PURPOSES OF THE PLAN, SUCH
AMOUNT SHALL BE CREDITED TO THE PARTICIPANT’S PLAN ACCOUNT.  AMOUNTS CREDITED TO
PLAN ACCOUNTS SHALL NOT BE TRUST FUNDS AND MAY BE COMMINGLED WITH THE COMPANY’S
GENERAL ASSETS AND APPLIED TO GENERAL CORPORATE PURPOSES.  NO INTEREST SHALL BE
CREDITED TO PLAN ACCOUNTS, EXCEPT TO THE EXTENT OTHERWISE PROVIDED BY THE
COMMITTEE.


 


(B)                                 PURCHASE PRICE.  THE PURCHASE PRICE FOR EACH
SHARE OF STOCK PURCHASED AT THE CLOSE OF AN ACCUMULATION PERIOD SHALL NOT BE
LESS THAN THE LOWER OF:


 


(I)                                     85% OF THE FAIR MARKET VALUE OF SUCH
SHARE ON THE LAST TRADING DAY BEFORE THE COMMENCEMENT OF THE APPLICABLE OFFERING
PERIOD (AS DETERMINED UNDER


 


5

--------------------------------------------------------------------------------



 


SECTION 4(F)) OR, IN THE CASE OF THE FIRST OFFERING PERIOD UNDER THE PLAN, 85%
OF THE PRICE AT WHICH ONE SHARE OF STOCK IS OFFERED TO THE PUBLIC IN THE IPO; OR


 


(II)                                  85% OF THE FAIR MARKET VALUE OF SUCH SHARE
ON THE LAST TRADING DAY IN SUCH ACCUMULATION PERIOD.


 


(III)                               THE COMMITTEE MAY DETERMINE AT ANY TIME
PRIOR TO THE START OF AN ACCUMULATION PERIOD THAT THE PURCHASE PRICE WILL BE
SUCH PERCENTAGE OF THE FAIR MARKET VALUE AS THE COMMITTEE SHALL DETERMINE
PROVIDED THAT THE PRICE SHALL NOT BE LOWER THAN 85% NOR HIGHER THAN 100% OF THE
FAIR MARKET VALUE OF SUCH SHARE ON THE LAST TRADING DAY BEFORE THE COMMENCEMENT
OF THE APPLICABLE OFFERING PERIOD OR ON THE LAST TRADING DAY OF AN ACCUMULATION
PERIOD (WHICHEVER OF SUCH DAYS IS SELECTED BY THE COMMITTEE).


 


(C)                                  NUMBER OF SHARES PURCHASED.  AS OF THE LAST
DAY OF EACH ACCUMULATION PERIOD, EACH PARTICIPANT SHALL BE DEEMED TO HAVE
ELECTED TO PURCHASE THE NUMBER OF SHARES OF STOCK CALCULATED IN ACCORDANCE WITH
THIS SUBSECTION (C), UNLESS THE PARTICIPANT HAS PREVIOUSLY ELECTED TO WITHDRAW
FROM THE PLAN IN ACCORDANCE WITH SECTION 6(A).  THE AMOUNT THEN IN THE
PARTICIPANT’S PLAN ACCOUNT SHALL BE DIVIDED BY THE PURCHASE PRICE, AND THE
NUMBER OF SHARES THAT RESULTS SHALL BE PURCHASED FROM THE COMPANY WITH THE FUNDS
IN THE PARTICIPANT’S PLAN ACCOUNT.  THE FOREGOING NOTWITHSTANDING, NO
PARTICIPANT SHALL PURCHASE MORE THAN 2,500 SHARES OF STOCK WITH RESPECT TO ANY
ACCUMULATION PERIOD NOR MORE THAN THE AMOUNTS OF STOCK SET FORTH IN
SECTIONS 3(A) AND 9(B).  THE COMMITTEE MAY DETERMINE WITH RESPECT TO ALL
PARTICIPANTS THAT ANY FRACTIONAL SHARE, AS CALCULATED UNDER THIS SUBSECTION (C),
SHALL BE (I) ROUNDED DOWN TO THE NEXT LOWER WHOLE SHARE OR (II) CREDITED AS A
FRACTIONAL SHARE.


 


(D)                                 AVAILABLE SHARES INSUFFICIENT.  IN THE EVENT
THAT THE AGGREGATE NUMBER OF SHARES THAT ALL PARTICIPANTS ELECT TO PURCHASE
DURING AN ACCUMULATION PERIOD EXCEEDS THE MAXIMUM NUMBER OF SHARES REMAINING
AVAILABLE FOR ISSUANCE UNDER SECTION 3, THEN THE NUMBER OF SHARES TO WHICH EACH
PARTICIPANT IS ENTITLED SHALL BE DETERMINED BY MULTIPLYING THE NUMBER OF SHARES
AVAILABLE FOR ISSUANCE BY A FRACTION.  THE NUMERATOR OF SUCH FRACTION IS THE
NUMBER OF SHARES THAT SUCH PARTICIPANT HAS ELECTED TO PURCHASE, AND THE
DENOMINATOR OF SUCH FRACTION IS THE NUMBER OF SHARES THAT ALL PARTICIPANTS HAVE
ELECTED TO PURCHASE.


 


(E)                                  ISSUANCE OF STOCK.  CERTIFICATES
REPRESENTING THE SHARES OF STOCK PURCHASED BY A PARTICIPANT UNDER THE PLAN SHALL
BE ISSUED TO HIM OR HER AS SOON AS REASONABLY PRACTICABLE AFTER THE CLOSE OF THE
APPLICABLE ACCUMULATION PERIOD, EXCEPT THAT THE COMMITTEE MAY DETERMINE THAT
SUCH SHARES SHALL BE HELD FOR EACH PARTICIPANT’S BENEFIT BY A BROKER DESIGNATED
BY THE COMMITTEE (UNLESS THE PARTICIPANT HAS ELECTED THAT CERTIFICATES BE ISSUED
TO HIM OR HER).  SHARES MAY BE REGISTERED IN THE NAME OF THE PARTICIPANT OR
JOINTLY IN THE NAME OF THE PARTICIPANT AND HIS OR HER SPOUSE AS JOINT TENANTS
WITH RIGHT OF SURVIVORSHIP OR AS COMMUNITY PROPERTY.


 


(F)                                    TAX WITHHOLDING.  TO THE EXTENT REQUIRED
BY APPLICABLE FEDERAL, STATE, LOCAL OR FOREIGN LAW, A PARTICIPANT SHALL MAKE
ARRANGEMENTS SATISFACTORY TO THE COMPANY FOR THE SATISFACTION OF ANY WITHHOLDING
TAX OBLIGATIONS THAT ARISE IN CONNECTION WITH THE PLAN.  THE COMPANY SHALL NOT
BE REQUIRED TO ISSUE ANY SHARES OF STOCK UNDER THE PLAN UNTIL SUCH OBLIGATIONS
ARE SATISFIED.


 


6

--------------------------------------------------------------------------------



 


(G)                                 UNUSED CASH BALANCES.  AN AMOUNT REMAINING
IN THE PARTICIPANT’S PLAN ACCOUNT THAT REPRESENTS THE PURCHASE PRICE FOR ANY
FRACTIONAL SHARE SHALL BE CARRIED OVER IN THE PARTICIPANT’S PLAN ACCOUNT TO THE
NEXT ACCUMULATION PERIOD.  ANY AMOUNT REMAINING IN THE PARTICIPANT’S PLAN
ACCOUNT THAT REPRESENTS THE PURCHASE PRICE FOR WHOLE SHARES THAT COULD NOT BE
PURCHASED BY REASON OF SUBSECTION (C) ABOVE, SECTION 3 OR SECTION 9(B) SHALL BE
REFUNDED TO THE PARTICIPANT IN CASH, WITHOUT INTEREST.


 


(H)                                 STOCKHOLDER APPROVAL.  ANY OTHER PROVISION
OF THE PLAN NOTWITHSTANDING, NO SHARES OF STOCK SHALL BE PURCHASED UNDER THE
PLAN UNLESS AND UNTIL THE COMPANY’S STOCKHOLDERS HAVE APPROVED THE ADOPTION OF
THE PLAN.


 

SECTION 9.                                               LIMITATIONS ON STOCK
OWNERSHIP.

 


(A)                                  FIVE PERCENT LIMIT.  ANY OTHER PROVISION OF
THE PLAN NOTWITHSTANDING, NO PARTICIPANT SHALL BE GRANTED A RIGHT TO PURCHASE
STOCK UNDER THE PLAN IF SUCH PARTICIPANT, IMMEDIATELY AFTER HIS OR HER ELECTION
TO PURCHASE SUCH STOCK, WOULD OWN STOCK POSSESSING MORE THAN 5% OF THE TOTAL
COMBINED VOTING POWER OR VALUE OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY
PARENT OR SUBSIDIARY OF THE COMPANY.  FOR PURPOSES OF THIS SUBSECTION (A), THE
FOLLOWING RULES SHALL APPLY:


 


(I)                                     OWNERSHIP OF STOCK SHALL BE DETERMINED
AFTER APPLYING THE ATTRIBUTION RULES OF SECTION 424(D) OF THE CODE;


 


(II)                                  EACH PARTICIPANT SHALL BE DEEMED TO OWN
ANY STOCK THAT HE OR SHE HAS A RIGHT OR OPTION TO PURCHASE UNDER THIS OR ANY
OTHER PLAN; AND


 


(III)                               EACH PARTICIPANT SHALL BE DEEMED TO HAVE THE
RIGHT TO PURCHASE 2,500 SHARES OF STOCK UNDER THIS PLAN WITH RESPECT TO EACH
ACCUMULATION PERIOD.


 


(B)                                 DOLLAR LIMIT.  ANY OTHER PROVISION OF THE
PLAN NOTWITHSTANDING, NO PARTICIPANT SHALL PURCHASE STOCK WITH A FAIR MARKET
VALUE IN EXCESS OF THE FOLLOWING LIMIT:


 


(I)                                     IN THE CASE OF STOCK PURCHASED DURING AN
OFFERING PERIOD THAT COMMENCED IN THE CURRENT CALENDAR YEAR, THE LIMIT SHALL BE
EQUAL TO (A) $25,000 MINUS (B) THE FAIR MARKET VALUE OF THE STOCK THAT THE
PARTICIPANT PREVIOUSLY PURCHASED IN THE CURRENT CALENDAR YEAR (UNDER THIS PLAN
AND ALL OTHER EMPLOYEE STOCK PURCHASE PLANS OF THE COMPANY OR ANY PARENT OR
SUBSIDIARY OF THE COMPANY).


 


(II)                                  IN THE CASE OF STOCK PURCHASED DURING AN
OFFERING PERIOD THAT COMMENCED IN THE IMMEDIATELY PRECEDING CALENDAR YEAR, THE
LIMIT SHALL BE EQUAL TO (A) $50,000 MINUS (B) THE FAIR MARKET VALUE OF THE STOCK
THAT THE PARTICIPANT PREVIOUSLY PURCHASED (UNDER THIS PLAN AND ALL OTHER
EMPLOYEE STOCK PURCHASE PLANS OF THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE
COMPANY) IN THE CURRENT CALENDAR YEAR AND IN THE IMMEDIATELY PRECEDING CALENDAR
YEAR.


 


7

--------------------------------------------------------------------------------



 


(III)                               IN THE CASE OF STOCK PURCHASED DURING AN
OFFERING PERIOD THAT COMMENCED IN THE SECOND PRECEDING CALENDAR YEAR, THE LIMIT
SHALL BE EQUAL TO (A) $75,000 MINUS (B) THE FAIR MARKET VALUE OF THE STOCK THAT
THE PARTICIPANT PREVIOUSLY PURCHASED (UNDER THIS PLAN AND ALL OTHER EMPLOYEE
STOCK PURCHASE PLANS OF THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY)
IN THE CURRENT CALENDAR YEAR AND IN THE TWO PRECEDING CALENDAR YEARS.


 

For purposes of this Subsection (b), the Fair Market Value of Stock shall be
determined in each case as of the beginning of the Offering Period in which such
Stock is purchased.  Employee stock purchase plans not described in section 423
of the Code shall be disregarded.  If a Participant is precluded by this
Subsection (b) from purchasing additional Stock under the Plan, then his or her
employee contributions shall automatically be discontinued and shall
automatically resume at the beginning of the earliest Accumulation Period ending
in the next calendar year (if he or she then is an Eligible Employee).

 

SECTION 10.                                        RIGHTS NOT TRANSFERABLE.

 

The rights of any Participant under the Plan, or any Participant’s interest in
any Stock or moneys to which he or she may be entitled under the Plan, shall not
be transferable by voluntary or involuntary assignment or by operation of law,
or in any other manner other than by beneficiary designation or the laws of
descent and distribution.  If a Participant in any manner attempts to transfer,
assign or otherwise encumber his or her rights or interest under the Plan, other
than by beneficiary designation or the laws of descent and distribution, then
such act shall be treated as an election by the Participant to withdraw from the
Plan under Section 6(a).

 

SECTION 11.                                        NO RIGHTS AS AN EMPLOYEE.

 

Nothing in the Plan or in any right granted under the Plan shall confer upon the
Participant any right to continue in the employ of a Participating Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Participating Companies or of the Participant, which
rights are hereby expressly reserved by each, to terminate his or her employment
at any time and for any reason, with or without cause.

 

SECTION 12.                                        NO RIGHTS AS A STOCKHOLDER.

 

A Participant shall have no rights as a stockholder with respect to any shares
of Stock that he or she may have a right to purchase under the Plan until such
shares have been purchased on the last day of the applicable Accumulation
Period.

 

SECTION 13.                                        SECURITIES LAW REQUIREMENTS.

 

Shares of Stock shall not be issued under the Plan unless the issuance and
delivery of such shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act of 1933,
as amended, the rules and regulations promulgated thereunder, state securities
laws and regulations, and the regulations of any stock exchange or other
securities market on which the Company’s securities may then be traded.

 

8

--------------------------------------------------------------------------------


 

SECTION 14.                                        AMENDMENT OR DISCONTINUANCE.

 


(A)                                  GENERAL RULE.  THE BOARD SHALL HAVE THE
RIGHT TO AMEND, SUSPEND OR TERMINATE THE PLAN AT ANY TIME AND WITHOUT NOTICE. 
EXCEPT AS PROVIDED IN SECTION 3, ANY INCREASE IN THE AGGREGATE NUMBER OF SHARES
OF STOCK THAT MAY BE ISSUED UNDER THE PLAN SHALL BE SUBJECT TO THE APPROVAL OF
THE COMPANY’S STOCKHOLDERS.  IN ADDITION, ANY OTHER AMENDMENT OF THE PLAN SHALL
BE SUBJECT TO THE APPROVAL OF THE COMPANY’S STOCKHOLDERS TO THE EXTENT REQUIRED
BY ANY APPLICABLE LAW OR REGULATION.  THE PLAN SHALL TERMINATE AUTOMATICALLY 20
YEARS AFTER ITS ADOPTION BY THE BOARD, UNLESS (A) THE PLAN IS EXTENDED BY THE
BOARD AND (B) THE EXTENSION IS APPROVED WITHIN 12 MONTHS BY A VOTE OF THE
STOCKHOLDERS OF THE COMPANY.


 


(B)                                 IMPACT ON PURCHASE PRICE.  THIS
SUBSECTION (B) SHALL APPLY IN THE EVENT THAT (I) THE COMPANY’S STOCKHOLDERS
DURING AN ACCUMULATION PERIOD APPROVE AN INCREASE IN THE NUMBER OF SHARES OF
STOCK THAT MAY BE ISSUED UNDER SECTION 3 AND (II) THE AGGREGATE NUMBER OF SHARES
TO BE PURCHASED AT THE CLOSE OF SUCH ACCUMULATION PERIOD EXCEEDS THE NUMBER OF
SHARES THAT REMAINED AVAILABLE UNDER SECTION 3 BEFORE SUCH INCREASE.  IN SUCH
EVENT, THE PURCHASE PRICE FOR EACH SHARE OF STOCK PURCHASED AT THE CLOSE OF SUCH
ACCUMULATION PERIOD SHALL BE THE LOWER OF:


 


(I)                                     THE HIGHER OF (A) 85% OF THE FAIR MARKET
VALUE OF SUCH SHARE ON THE LAST TRADING DAY BEFORE THE COMMENCEMENT OF THE
APPLICABLE OFFERING PERIOD OR, IN THE CASE OF THE FIRST OFFERING PERIOD UNDER
THE PLAN, 85% OF THE PRICE AT WHICH ONE SHARE OF STOCK IS OFFERED TO THE PUBLIC
IN THE IPO (IF APPLICABLE) OR (B) 85% OF THE FAIR MARKET VALUE OF SUCH SHARE ON
THE LAST TRADING DAY BEFORE THE DATE THE COMPANY’S STOCKHOLDERS APPROVE SUCH
INCREASE; OR


 


(II)                                  85% OF THE FAIR MARKET VALUE OF SUCH SHARE
ON THE LAST TRADING DAY IN SUCH ACCUMULATION PERIOD.


 

Immediately after the close of such Accumulation Period, a new Offering Period
shall commence for all Participants.

 

SECTION 15.                                        DEFINITIONS.

 


(A)                                  “ACCUMULATION PERIOD” MEANS A PERIOD DURING
WHICH CONTRIBUTIONS MAY BE MADE TOWARD THE PURCHASE OF STOCK UNDER THE PLAN, AS
DETERMINED PURSUANT TO SECTION 4(B).


 


(B)                                 “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY, AS CONSTITUTED FROM TIME TO TIME.


 


(C)                                  “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


 


(D)                                 “COMMITTEE” MEANS A COMMITTEE OF THE BOARD,
AS DESCRIBED IN SECTION 2.


 


(E)                                  “COMPANY” MEANS THERAVANCE, INC., A
DELAWARE CORPORATION.


 


(F)                                    “COMPENSATION” MEANS (I) THE TOTAL
COMPENSATION PAID IN CASH TO A PARTICIPANT BY A PARTICIPATING COMPANY, INCLUDING
SALARIES, WAGES, BONUSES, INCENTIVE COMPENSATION, COMMISSIONS, OVERTIME PAY AND
SHIFT PREMIUMS, PLUS (II) ANY PRE-TAX CONTRIBUTIONS


 


9

--------------------------------------------------------------------------------



 


MADE BY THE PARTICIPANT UNDER SECTION 401(K) OR 125 OF THE CODE.  “COMPENSATION”
SHALL EXCLUDE ALL NON-CASH ITEMS, MOVING OR RELOCATION ALLOWANCES,
COST-OF-LIVING EQUALIZATION PAYMENTS, CAR ALLOWANCES, TUITION REIMBURSEMENTS,
IMPUTED INCOME ATTRIBUTABLE TO CARS OR LIFE INSURANCE, SEVERANCE PAY, FRINGE
BENEFITS, CONTRIBUTIONS OR BENEFITS RECEIVED UNDER EMPLOYEE BENEFIT PLANS,
INCOME ATTRIBUTABLE TO THE EXERCISE OF STOCK OPTIONS, AND SIMILAR ITEMS.  THE
COMMITTEE SHALL DETERMINE WHETHER A PARTICULAR ITEM IS INCLUDED IN COMPENSATION.


 


(G)                                 “CORPORATE REORGANIZATION” MEANS:

 


(I)                                     THE CONSUMMATION OF A MERGER OR
CONSOLIDATION OF THE COMPANY WITH OR INTO ANOTHER ENTITY OR ANY OTHER CORPORATE
REORGANIZATION; OR


 


(II)                                  THE SALE, TRANSFER OR OTHER DISPOSITION OF
ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS OR THE COMPLETE LIQUIDATION OR
DISSOLUTION OF THE COMPANY.


 


(H)                                 “ELIGIBLE EMPLOYEE” MEANS ANY EMPLOYEE OF A
PARTICIPATING COMPANY WHO MEETS BOTH OF THE FOLLOWING REQUIREMENTS:


 


(I)                                     HIS OR HER CUSTOMARY EMPLOYMENT IS FOR
MORE THAN FIVE MONTHS PER CALENDAR YEAR AND FOR MORE THAN 20 HOURS PER WEEK; AND


 


(II)                                  HE OR SHE HAS BEEN AN EMPLOYEE OF A
PARTICIPATING COMPANY FOR SUCH PERIOD (IF ANY) AS THE COMMITTEE MAY DETERMINE
BEFORE THE BEGINNING OF THE APPLICABLE OFFERING PERIOD.


 

Officers of the Company shall not participate in the initial Offering Period or
in any subsequent Offering Period unless the Committee announces prior to
commencement of an Offering Period that officers shall be eligible to
participate.  The foregoing notwithstanding, an individual shall not be
considered an Eligible Employee if his or her participation in the Plan is
prohibited by the law of any country that has jurisdiction over him or her or if
he or she is subject to a collective bargaining agreement that does not provide
for participation in the Plan.

 


(I)                                     “EXCHANGE ACT” MEANS THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


 


(J)                                     “FAIR MARKET VALUE” MEANS THE MARKET
PRICE OF STOCK, DETERMINED BY THE COMMITTEE AS FOLLOWS:


 


(I)                                     IF THE STOCK WAS TRADED ON THE NASDAQ
NATIONAL MARKET OR THE NASDAQ SMALLCAP MARKET ON THE DATE IN QUESTION, THEN THE
FAIR MARKET VALUE SHALL BE EQUAL TO THE LAST-TRANSACTION PRICE QUOTED FOR SUCH
DATE BY SUCH MARKET;


 


(II)                                  IF THE STOCK WAS TRADED ON A STOCK
EXCHANGE ON THE DATE IN QUESTION, THEN THE FAIR MARKET VALUE SHALL BE EQUAL TO
THE CLOSING PRICE REPORTED BY THE APPLICABLE COMPOSITE TRANSACTIONS REPORT FOR
SUCH DATE; OR


 


(III)                               IF NONE OF THE FOREGOING PROVISIONS IS
APPLICABLE, THEN THE COMMITTEE SHALL DETERMINE THE FAIR MARKET VALUE IN GOOD
FAITH ON SUCH BASIS AS IT DEEMS APPROPRIATE.


 


10

--------------------------------------------------------------------------------



 

Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported in The Wall Street Journal or as reported
directly to the Company by Nasdaq or a stock exchange.  Such determination shall
be conclusive and binding on all persons.

 


(K)                                  “IPO” MEANS THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT FILED BY THE COMPANY WITH THE SECURITIES AND EXCHANGE
COMMISSION FOR ITS INITIAL OFFERING OF STOCK TO THE PUBLIC.


 


(L)                                     “OFFERING PERIOD” MEANS A PERIOD WITH
RESPECT TO WHICH THE RIGHT TO PURCHASE STOCK MAY BE GRANTED UNDER THE PLAN, AS
DETERMINED PURSUANT TO SECTION 4(A).


 


(M)                               “PARTICIPANT” MEANS AN ELIGIBLE EMPLOYEE WHO
PARTICIPATES IN THE PLAN, AS PROVIDED IN SECTION 4.


 


(N)                                 “PARTICIPATING COMPANY” MEANS (I) THE
COMPANY AND (II) EACH PRESENT OR FUTURE SUBSIDIARY DESIGNATED BY THE COMMITTEE
AS A PARTICIPATING COMPANY.


 


(O)                                 “PLAN” MEANS THIS THERAVANCE, INC. 2004
EMPLOYEE STOCK PURCHASE PLAN, AS IT MAY BE AMENDED FROM TIME TO TIME.


 


(P)                                 “PLAN ACCOUNT” MEANS THE ACCOUNT ESTABLISHED
FOR EACH PARTICIPANT PURSUANT TO SECTION 8(A).


 


(Q)                                 “PURCHASE PRICE” MEANS THE PRICE AT WHICH
PARTICIPANTS MAY PURCHASE STOCK UNDER THE PLAN, AS DETERMINED PURSUANT TO
SECTION 8(B).


 


(R)                                    “STOCK” MEANS THE COMMON STOCK OF THE
COMPANY.


 


(S)                                  “SUBSIDIARY” MEANS ANY CORPORATION (OTHER
THAN THE COMPANY) IN AN UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH THE
COMPANY, IF EACH OF THE CORPORATIONS OTHER THAN THE LAST CORPORATION IN THE
UNBROKEN CHAIN OWNS STOCK POSSESSING 50% OR MORE OF THE TOTAL COMBINED VOTING
POWER OF ALL CLASSES OF STOCK IN ONE OF THE OTHER CORPORATIONS IN SUCH CHAIN.


 


11

--------------------------------------------------------------------------------



 

Addendum for International Participants

 


THE COMMITTEE MAY ALLOW PARTICIPANTS WHO ARE EMPLOYED BY A PARTICIPATING COMPANY
DESIGNATED BY THE COMMITTEE, WHO ARE NOT EMPLOYED BY THE COMPANY AND WHO WORK OR
RESIDE OUTSIDE OF THE UNITED STATES AN OPPORTUNITY TO ACQUIRE COMMON STOCK
PURSUANT TO THE PLAN IN ACCORDANCE WITH SUCH SPECIAL TERMS AND CONDITIONS AS THE
COMMITTEE MAY DESIGNATE WITH RESPECT TO EACH SUCH PARTICIPATING COMPANY. 
WITHOUT LIMITING THE AUTHORITY OF THE COMMITTEE, THE SPECIAL TERMS AND
CONDITIONS WHICH MAY BE ESTABLISHED WITH RESPECT TO EACH SUCH PARTICIPATING
COMPANY, AND WHICH NEED NOT BE THE SAME FOR ALL PARTICIPATING COMPANIES, INCLUDE
BUT ARE NOT LIMITED TO THE RIGHT TO PARTICIPATE, PROCEDURES FOR ELECTIONS TO
PARTICIPATE, THE PAYMENT OF ANY INTEREST WITH RESPECT TO AMOUNTS RECEIVED FROM
OR CREDITED TO ACCOUNTS HELD FOR THE BENEFIT OF PARTICIPANTS, THE PURCHASE PRICE
OF ANY SHARES TO BE ACQUIRED, THE LENGTH OF ANY PURCHASE PERIOD, THE MAXIMUM
AMOUNT OF CONTRIBUTIONS, CREDITS OR STOCK WHICH MAY BE ACQUIRED BY ANY
PARTICIPANT, AND A PARTICIPANT’S RIGHTS IN THE EVENT OF HIS OR HER DEATH,
DISABILITY, WITHDRAWAL FROM THE PLAN, TERMINATION OF EMPLOYMENT ON BEHALF OF THE
COMPANY AND ALL MATTERS RELATED THERETO.  THIS ADDENDUM IS NOT SUBJECT TO
SECTION 423 OF THE CODE OR ANY OTHER PROVISION OF THE PLAN THAT REFERS TO OR IS
BASED UPON SUCH SECTION.  FOR PURPOSES OF UNITED STATES TAX LAWS, THIS ADDENDUM
SHALL BE TREATED AS SEPARATE AND APART FROM THE BALANCE OF THE PLAN.

 

12

--------------------------------------------------------------------------------

 